DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10511694 has been received and approved by the office on 12/23/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art in the field, such as Sutler (US 20050102383 A1) teaches an application discovery engine probes a remote host machine to determine an identify of software application on the machine, a report of discovered applications is generated after the discovery is completed. 
Joanovic (US 20070005544 A1) teaches application discovery data is received in response to discovery script executed on the given managed server. 
Darling (US 20040268358 A1) teaches load balancing client requests by selecting a host to forward a client request based on a health and load table include application identifier and status of the particular application on each of the host in the environment. 
Frietsch (US 20050038889 A1) teaches the monitoring is performed periodically by polling each network element and gathers data which is indicative of the network element’s health. 

However, the prior art of record fail to explicitly teach “a computing system to establish one or more monitors assigned to monitor each service in accordance with a corresponding probe time; the one or more monitors sent probes to each service in accordance to the corresponding probe time to discover active application instance presented on each service; each service send a response message including name and number of the instances of one or more applications in response to receiving the probes; identify one or more services responsive to a client request for an application and select the one or more services to forward client request.” Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the independent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455